Case 4:16-cr-20808-LVP-SDD ECF No. 52, PageID.322 Filed 01/28/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                   Plaintiff,
                                                  Criminal Case No. 16-20808
v.                                                Honorable Linda V. Parker

TRANELL L. ADAMS, #55303-039

               Defendant.
_________________________________/

 AMENDED OPINION & ORDER GRANTING IN PART AND DENYING
       IN PART DEFENDANT’S MOTION REQUESTING A
 RECOMMENDATION FOR THE MAXIMUM AMOUNT OF HALFWAY
    HOUSE AND FOR APPOINTMENT OF COUNSEL (ECF NO. 50)

      On March 15, 2017, Defendant Tranell L. Adams pled guilty to one count of

felon in possession of firearm in violation of 18 U.S.C. § 922(g)(1). (ECF No. 17

at Pg. ID 32.) On June 28, 2017, this Court sentenced Defendant to 57 months of

incarceration. (ECF No. 26 at Pg. ID 91.) On July 8, 2020, the Court denied

Defendant’s Emergency Motion for Compassionate Release, concluding that

Defendant failed to show an “extraordinary or compelling reason.” (ECF No. 49 at

Pg. ID 310-11.) Presently before the Court is Defendant’s Motion Requesting a

Recommendation for the Maximum Amount of Halfway House and for

Appointment of Counsel. (ECF No. 50.)
Case 4:16-cr-20808-LVP-SDD ECF No. 52, PageID.323 Filed 01/28/21 Page 2 of 3




      Pursuant to 18 U.S.C. § 3624, the Bureau of Prisons (“BOP”) may place an

inmate in a halfway house for no longer than twelve months at the end of his

sentence. The Court’s role in an inmate’s confinement is limited to making an

appropriate recommendation, which has no “binding effect” on the United States

Bureau of Prisons (“BOP”). See 18 U.S.C. § 3621(b). Defendant is currently in

the custody of the BOP at the Federal Correctional Complex in Oakdale, CA

(“FCC Oakdale”) and asks the Court to recommend that the BOP allow him to

spend the last seven months of his sentence at a halfway house. (ECF No. 50.) He

believes that such a placement is appropriate because FCC Oakdale has had

“hundreds of confirmed cases of COVID-19 and 9 deaths” and maintains

inadequate hygiene and safety measures. (Id. at Pg. ID 313.)

      After considering the nature and circumstances of the offense as well as

Defendant’s criminal history and other information on the record, the Court finds

that Defendant may be an appropriate candidate for maximum halfway house

placement, if Defendant’s medical records suggest he has developed moderate or

severe asthma or any other condition that places him at heightened risk of severe

outcomes if he contracts COVID-19. While the Court will grant this motion, it

notes that the BOP likely has more complete and accurate information regarding

Defendant’s fitness for such placement and has the power to reach a different

conclusion. See 18 U.S.C. § 3621 (“Any order, recommendation, or request by a

                                         2
Case 4:16-cr-20808-LVP-SDD ECF No. 52, PageID.324 Filed 01/28/21 Page 3 of 3




sentencing court that a convicted person serve a term of imprisonment in a

community corrections facility shall have no binding effect on the authority of the

Bureau under this section to determine or change the place of imprisonment of that

person.”)

      Defendant’s motion for appointment of counsel is denied because Defendant

does not articulate why this matter presents the kind of circumstance that would

justify the appointment of counsel. See Lanier v. Bryant, 332 F.3d 999, 1006 (6th

Cir. 2003).

      Accordingly,

      IT IS ORDERED that Defendant’s Motion Requesting a Recommendation

for the Maximum Amount of Halfway House and for Appointment of Counsel

(ECF No. 50) is GRANTED IN PART AND DENIED IN PART.

      IT IS SO ORDERED.

                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE


 Dated: January 28, 2021

 I hereby certify that a copy of the foregoing document was mailed to counsel of
 record and/or pro se parties on this date, January 28, 2021, by electronic and/or
 U.S. First Class mail.


                                               s/ R. Loury
                                               Case Manager
                                          3
